BAKER, Judge,
concurring in part and dissenting in part.
While I concur with the majority’s opinion inasmuch as it has determined that this issue is not moot, I must dissent from the resolution of the remaining issue. Thomas clearly concedes in his brief that the trial court erred. “The Appellee accepts the States [sic] contentions and arguments as being legally and factually correct.” Ap-pellee’s Br. p. 5. The only issue that Thomas argued was mootness. Thus, our inquiry should have ended with the resolution of that question in the State’s favor. I therefore vote to reverse the decision of the trial court.